1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                      ***

6
      KEVIN ALMY,
7
                           Plaintiff,
8                                                         2:12-cv-00129-HDM-VCF
      vs.                                                 ORDER
9     BRANDON DAVIS, et al.,
10                         Defendants.

11

12          Before the court is Kevin Almy v. Brandon Davis, et al., case number 2:12-cv-00129-HDM-VCF.
13          The parties were ordered to file a proposed discovery plan and scheduling order by April 23, 2019.
14   (ECF No. 526). To date, no proposed discovery plan and scheduling order has been filed.
15          Accordingly,
16          IT IS HEREBY ORDRED that a hearing is scheduled for 11:00 AM, August 27, 2019, in
17   Courtroom 3D.
18

19          DATED this 26th day of July, 2019.
                                                                _________________________
20
                                                                CAM FERENBACH
21
                                                                UNITED STATES MAGISTRATE JUDGE

22

23

24

25
